      Case 2:20-cr-00005-SMJ      ECF No. 70    filed 06/11/20   PageID.268 Page 1 of 10

                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

1
                                                                  Jun 11, 2020
                                                                      SEAN F. MCAVOY, CLERK
2

3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                    No. 2:19-cr-00005-SMJ-01
5                                                     2:19-cr-00005-SMJ-02
                                Plaintiff,
6                                                 ORDER DENYING MOTION TO
                  v.                              SUPPRESS AND MOTION FOR
7                                                 FRANKS HEARING
     MONICA PESINA, (01),
8    NICHOLAS SEAN CARTER, (02),

9                               Defendants.

10

11         On June 3, 2020, the Court heard argument on Defendant Nicholas Sean

12   Carter’s (02) Motion and Memorandum Re: Suppression of Evidence, ECF No. 48.

13   Defendant moved to suppress evidence seized on November 7, 2019 from the

14   residence where Defendant Carter and his Co-Defendant, Monica Pesina (01), were

15   arrested. Defendant Carter asserted the warrant to search the residence was invalid

16   due to an omission and two errors in the affidavit submitted in support of the warrant.

17   ECF No. 48 at 2. Defendant Carter also requested a hearing pursuant to Franks v.

18   Delaware, 438 U.S. 154, 155 (1978). Defendant Pesina joined in this motion at oral

19   argument. At the conclusion of the hearing, the Court orally denied the motion,

20   finding Defendants had not shown they were entitled to a Franks hearing because


     ORDER DENYING MOTION TO SUPPRESS AND MOTION FOR FRANKS
     HEARING – 1
      Case 2:20-cr-00005-SMJ     ECF No. 70    filed 06/11/20   PageID.269 Page 2 of 10




1    they had not shown that the identified omission and errors were made intentionally

2    or recklessly or that the omission and errors were material to the probable cause

3    finding. This Order memorializes and supplements the Court’s oral ruling.

4                                    BACKGROUND

5          On November 7, 2019, Defendants were arrested on warrants outside of a

6    residence in Dixie, Washington. ECF No. 48 at 2. After the Defendants were

7    arrested, law enforcement requested a search warrant for the residence, which was

8    issued that evening. ECF No. 48 at 2; ECF No. 48-1 at 8. In support of the

9    application for a search warrant for the residence, Officer Michael B. Bump with the

10   Walla Walla Police Department submitted a Declaration for Search Warrant. ECF

11   No. 48-1 at 9–12.

12         In the Declaration for Search Warrant, Officer Bump wrote that Defendant

13   Carter and Defendant Pesina had been arrested on a federal warrant for possession

14   with intent to distribute methamphetamine and unlawful possession of firearms as

15   well as information from a confidential informant (CI). Id. at 11. The declaration

16   described the CI as someone who “has worked for the Walla Walla Police

17   Department for about two years and had been found to be both creditable and reliable

18   in past investigations.” Id. The probable cause section recounted information from

19   the informant including that the informant had been inside the residence and had

20   seen “Monica Pesina” and “Nicholas Sean Carter” in the residence along with “what


     ORDER DENYING MOTION TO SUPPRESS AND MOTION FOR FRANKS
     HEARING – 2
      Case 2:20-cr-00005-SMJ     ECF No. 70    filed 06/11/20   PageID.270 Page 3 of 10




1    [the CI] believed to be one-quarter pound of suspected Methamphetamine, about

2    three ounces of suspected Heroin and multiple handguns and a muzzleloader.” Id.

3    However, a separate description of the CI’s statement reflects that he had seen

4    Monica Pesina and her boyfriend, who the CI knew only by his first name, “Nick,”

5    and that the CI listed “approximately one quarter pound of methamphetamine,

6    approximately three ounces of heroin, and multiple firearms” in the house but did

7    not mention seeing a muzzleloader. Id. at 2.

8           Officer Bump’s application also described the arrest, stating that Defendant

9    Carter had been found in possession of suspected methamphetamine when arrested

10   and that the occupant of the house, who is also a convicted felon, indicated

11   Defendants had brought large quantities of marijuana into the house to process and

12   that “someone had also brought over more than one muzzle loading rifle and had left

13   it in the residence.” Id. at 11. The warrant was issued and executed upon the

14   residence. Id. at 3.

15          An indictment was filed against Defendants Carter and Pesina on January 22,

16   2020. ECF No. 1. Defendants Carter and Pesina were charged with three counts of

17   possession with intent to distribute a controlled substance, specifically (1) 50

18   kilograms or more of actual methamphetamine in violation of 21 U.S.C. § 841(a)(1),

19   (b)(1)(A)(viii) and 18 U.S.C. § 2, (2) heroin in violation of 21 U.S.C. § 841(a)(1),

20   (b)(1)(C) and 18 U.S.C. § 2, and (3) a mixture or substance containing Fentanyl in


     ORDER DENYING MOTION TO SUPPRESS AND MOTION FOR FRANKS
     HEARING – 3
      Case 2:20-cr-00005-SMJ      ECF No. 70    filed 06/11/20   PageID.271 Page 4 of 10




1    violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) and 18 U.S.C. § 2. ECF No. 1.

2    Defendant Carter is also charged with one count of being a felon in possession of

3    two firearms in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). Id.

4                                  LEGAL STANDARD

5          The Fourth Amendment permits a defendant to challenge the validity of a

6    warrant only if the “defendant makes a substantial preliminary showing that a false

7    statement knowingly and intentionally, or with reckless disregard for the truth, was

8    included by the affiant in the warrant affidavit, and if the allegedly false statement

9    is necessary to the finding of probable cause.” Franks v. Delaware, 438 U.S. 154,

10   155 (1978). For the Court to hold a Franks hearing, a defendant must meet both the

11   state of mind and materiality elements. Id. “To mandate an evidentiary hearing, the

12   challenger’s attack must be more than conclusory and must be supported by more

13   than a mere desire to cross-examine.” Id. at 171.

14         If the defendant can make this preliminary showing, then the Court should

15   hold a Franks hearing to determine if the evidence seized in executing the warrant

16   should be suppressed. See Franks, 438 U.S. at 155. “[S]uppression is appropriate

17   only if the officers were dishonest or reckless in preparing their affidavit or could

18   not have harbored an objectively reasonable belief in the existence of probable

19   cause.” United States v. Leon, 468 U.S. 897, 926 (1984).

20


     ORDER DENYING MOTION TO SUPPRESS AND MOTION FOR FRANKS
     HEARING – 4
      Case 2:20-cr-00005-SMJ     ECF No. 70    filed 06/11/20   PageID.272 Page 5 of 10




1                                      DISCUSSION

2          Defendants argued they were entitled to a Franks hearing because the

3    affidavit for the warrant contained one omission and two errors: the affidavit failed

4    to (1) thoroughly explain how the CI was reliable, (2) failed to specify that the CI

5    only knew defendant Carter as “Nick,” Defendant Pesina’s boyfriend, and

6    (3) falsely indicated the CI said he had seen a “muzzleloader” in the house. ECF

7    No. 48 at 4.

8    A.    Defendants have not shown the statements were made intentionally or
           recklessly
9

10         A defendant must “demonstrate some intentional or reckless falsity, at a

11   minimum, before a further inquiry is required.” United States v. Ruddell, 71

12   F.3d 331, 334 (9th Cir. 1995) (citing Franks, 438 U.S. at 171–72). The Ninth Circuit

13   “does not require clear proof of deliberate or reckless omissions or

14   misrepresentations.” United States v. Gonzalez, Inc., 412 F.3d 1102, 1111 (9th

15   Cir. 2005). However, “a defendant cannot make the requisite substantial showing

16   merely by demonstrating that the agent made a false statement in an affidavit when

17   the truth was known to others and readily available to the agent.” United States v.

18   Luong, 266 F. App’x 630, 632 (9th Cir. 2008). Further, allegations of “negligence

19   or innocent mistake are insufficient” to qualify for an evidentiary hearing.

20   Franks, 438 U.S. at 171.


     ORDER DENYING MOTION TO SUPPRESS AND MOTION FOR FRANKS
     HEARING – 5
         Case 2:20-cr-00005-SMJ   ECF No. 70       filed 06/11/20   PageID.273 Page 6 of 10




1            Defendants have not alleged the errors or omission were made intentionally

2    or recklessly but point to the inconsistencies between the two versions of the CI’s

3    statements and the omission of further detail regarding the CI’s reliability as

4    evidence of intent or recklessness.1 ECF No. 48 at 3–4. Even if the Court were to

5    accept as true both that (1) the CI’s statement as reported in the Report of

6    Investigation and determines that the inconsistent facts in the Declaration for Search

7    Warrant are errors, and (2) the failure to provide further detail about the CI’s

8    reliability was an “omission,” this is not sufficient to show intent or recklessness.

9    See Luong, 266 F. App’x at 632 (affirming denial of Franks hearing where

10   defendant demonstrated false statements in affidavit and that truth was known to

11   others and readily available to the agent).

12           These inconsistencies and failure to provide additional detail lend some

13   support to Defendants argument but are insufficient to make the substantial showing

14   required for a Franks hearing. Id. (noting that evidence of recklessness that was “not

15   conclusive proof” was to be weighed that evidence with all other relevant

16   circumstances). When the warrant was requested, the officer knew Defendants had

17

18   1
       At the hearing, Defendant Pesina argued that Officer Bump also failed to inform
     the judge that neither Defendant Pesina nor Defendant Carter owned the house.
19   However, the Declaration for Search Warrant identifies the house to be searched as
     belonging to Todd & Kim Scott and occupied by James Patrick Matthews. ECF
20   No. 48-1 at 9. The Court finds that the application for the warrant did not contain
     any error or omission as to whether either of the Defendants owned the residence.

     ORDER DENYING MOTION TO SUPPRESS AND MOTION FOR FRANKS
     HEARING – 6
      Case 2:20-cr-00005-SMJ      ECF No. 70    filed 06/11/20   PageID.274 Page 7 of 10




1    been arrested together, and both are referred to consistently in the probable cause

2    section by their full names. As to the muzzle loader, it appears the officer conflated

3    information from the CI with information provided by the home’s occupant. As

4    such, these do not amount to a substantial showing of recklessness.

5    B.    Defendants have not shown the errors or omission were material to
           probable cause
6

7          “[I]f, when material that is the subject of the alleged falsity or reckless

8    disregard is set to one side, there remains sufficient content in the warrant affidavit

9    to support a finding of probable cause, no hearing is required.” Franks, 438 U.S.

10   at 171–72. With regards to the reliability of a confidential informant, “[w]hen a

11   defendant challenges the validity of a warrant by questioning the reliability of a

12   confidential informant,” the Court may conduct an ex parte, in camera hearing to

13   determine whether the defendant “has made a ‘threshold substantial showing of

14   falsehood.’” United States v. Reeves, 210 F.3d 1041, 1044 (9th Cir. 2000) (quoting

15   United States v. Kiser, 716 F.2d 1268, 1270–71 (9th Cir. 1983)). However, “[w]hen

16   there is sufficient independent corroboration of an informant’s information, there is

17   no need to establish the veracity of the informant.” United States v. Danhauer, 229

18   F.3d 1002, 1006 (10th Cir. 2000).

19         Defendants makes no argument that the CI made false statements. The only

20   argument in relation to the informant is that the “affidavit uses conclusionary


     ORDER DENYING MOTION TO SUPPRESS AND MOTION FOR FRANKS
     HEARING – 7
      Case 2:20-cr-00005-SMJ       ECF No. 70   filed 06/11/20   PageID.275 Page 8 of 10




1    language as to the reliability of the CI.” ECF No. 48 at 4. In the affidavit, the

2    declarant states “[t]his informant has worked for the Walla Walla Police

3    Department for about two years and has been found to be both creditable and

4    reliable in past investigations.” ECF No. 48-1 at 11. Defendant does not present any

5    evidence that the allegedly conclusionary language was incorrect or that the

6    information provided by the informant was false. Thus, Defendants have not alleged

7    that the CI was either not credible or not reliable, and as such, the Court finds no ex

8    parte hearing is necessary.

9          Moreover, the judge who signed the warrant knew the exact language that

10   was being used to support the CI’s reliability and could have requested additional

11   information had she believed the “conclusory language” was insufficient to rely on

12   the CI’s statements. See Leon, 468 U.S. at 914 (“Reasonable minds frequently may

13   differ on the question whether a particular affidavit establishes probable cause, and

14   we have thus concluded that the preference for warrants is most appropriately

15   effectuated by according ‘great deference to a magistrate’s determination.” (quoting

16   Spinelli v. United States, 393 U.S. 410, 419 (1069))).

17         As to whether the two errors negate probable cause, the Court finds they do

18   not. Excluding the incorrect information as to (1) the implication that the CI knew

19   Defendant Carter’s full name and (2) that the CI had seen muzzleloaders in the

20   residence, there would still be probable cause to support the warrant. First, the


     ORDER DENYING MOTION TO SUPPRESS AND MOTION FOR FRANKS
     HEARING – 8
      Case 2:20-cr-00005-SMJ      ECF No. 70    filed 06/11/20   PageID.276 Page 9 of 10




1    affidavit states Defendant Carter and Co-Defendant Pesina were arrested based on

2    federal warrants for possession with intent to distribute methamphetamine and

3    unlawful possession of firearms, and that during the arrest Defendant Carter was

4    found to have two pouches of suspected methamphetamine in his pocket. ECF

5    No. 48-1 at 11. Second, omitting the incorrect information, the CI stated that within

6    the last three days he had seen Defendant Pesina in the residence and had also seen

7    what   the   informant    believed   to   be   one-quarter    pound    of   suspected

8    methamphetamine, about three ounces of suspected heroin and multiple firearms. Id.

9    The occupant of the residence was “asked if there were any drugs in the residence

10   and he hesitated and said, he hadn’t seen [the Defendants] with any drugs, but then

11   said they brought over a large quantity of Marijuana to process. [The occupant] then

12   added, someone had also brought over more than one muzzle loading rifle and had

13   left it in the residence.” Id. Finally, the warrant noted that the occupant, Defendant

14   Carter, and Defendant Pesina are each convicted felons and prohibited from

15   possessing firearms. Id. This is sufficient to support probable cause for a warrant to

16   search the residence and the motion must be denied.

17                                     CONCLUSION

18          Defendants have not shown they are entitled to a Franks hearing because they

19   have not shown that the errors and omission were made intentionally or recklessly

20   or that they were material to the probable cause finding.


     ORDER DENYING MOTION TO SUPPRESS AND MOTION FOR FRANKS
     HEARING – 9
      Case 2:20-cr-00005-SMJ   ECF No. 70   filed 06/11/20   PageID.277 Page 10 of 10




1          Accordingly, IT IS HEREBY ORDERED:

2          1.    Defendant Pesina’s (01) oral notice of joinder in Defendant Carter’s

3                Motion and Memorandum Re: Suppression of Evidence, ECF No. 48,

4                is GRANTED.

5          2.    Defendant Carter’s (02) Motion and Memorandum Re: Suppression of

6                Evidence, ECF No. 48, is DENIED as to both Defendants.

7          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

8    provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals

9    Service.

10         DATED this 11th day of June 2020.

11                     _________________________
                       SALVADOR MENDOZA, JR.
12                     United States District Judge

13

14

15

16

17

18

19

20


     ORDER DENYING MOTION TO SUPPRESS AND MOTION FOR FRANKS
     HEARING – 10
